         Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 -------------------------------------                     X
                                                           :
                                                           :
 JOSEPH MICHAEL ARPAIO
                                                           :
                                                           :
                               Plaintiff,
                                                           : Case No. No. 1:18-cv-02387-APM
 v.                                                        :
                                                           :
                                                           :
 MICHELLE COTTLE, et al.                                   :
                                                           :
                               Defendants.                 :
                                                           :
 -------------------------------------                     X


                     DEFENDANTS’ SPECIAL MOTION TO DISMISS
                      PURSUANT TO THE D.C. ANTI-SLAPP ACT

       Pursuant to the District of Columbia Anti-SLAPP Act of 2010, D.C. Code § 16-5502(a)

(“the Anti-SLAPP Act”), Defendants Michelle Cottle and The New York Times Company,

incorrectly sued as “New York Times” (together, “The Times”), by and through their

undersigned counsel, respectfully move for an order dismissing Plaintiff’s Complaint with

prejudice. For the reasons set forth more fully in the accompanying Memorandum of Law, the

challenged column published by The Times is protected by the Anti-SLAPP Act, as it constitutes

an “[a]ct in furtherance of the right of advocacy on issues of public interest,” D.C. Code § 16-

5502(a), and Plaintiff is unable to carry his burden of demonstrating that he is “likely to succeed

on the merits” of his claims for defamation, tortious interference with prospective business

relations, and false light invasion of privacy claims, D.C. Code § 16-5502(b). Accordingly, The

Times respectfully requests that the Court grant its special motion to dismiss and enter judgment

in its favor dismissing the Complaint with prejudice.
            Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 2 of 11



       The Times reserves the right to file a motion seeking an award of the costs of litigation

hereof, including attorney’s fees, as provided by D.C. Code § 16-5504(a), within fourteen days

after the entry of judgment, following a grant of its anti-SLAPP motion. Fed. R. Civ. P.

54(d)(2).




Dated: January 4, 2019                               Respectfully submitted,

                                                     BALLARD SPAHR LLP

                                                       /s/ Jay Ward Brown
                                                     Jay Ward Brown (D.C. Bar No. 437686)
                                                     Chad R. Bowman (D.C. Bar No. 484150)
                                                     Dana R. Green (D.C. Bar No. 1005174)
                                                     1909 K. Street, NW, 12th Floor
                                                     Washington, D.C. 20006-1157
                                                     Telephone: (202) 661-2200
                                                     Fax: (202) 661-2299
                                                     brownjay@ballardspahr.com
                                                     bowmanchad@ballardspahr.com
                                                     greendana@ballardspahr.com

                                                     Attorneys for Defendants




                                                2
         Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 3 of 11



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 -------------------------------------                X
                                                      :
                                                      :
 JOSEPH MICHAEL ARPAIO
                                                      :
                                                      :
                             Plaintiff,
                                                      : Case No. No. 1:18-cv-02387-APM
 v.                                                   :
                                                      :
                                                      :
 MICHELLE COTTLE, et al.                              :
                                                      :
                             Defendants.              :
                                                      :
 -------------------------------------                X


MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
  SPECIAL MOTION TO DISMISS PURSUANT TO THE D.C. ANTI-SLAPP ACT



                                     BALLARD SPAHR LLP

                                          Jay Ward Brown (D.C. Bar No. 437686)
                                          Chad R. Bowman (D.C. Bar No. 484150)
                                          Dana R. Green (D.C. Bar No. 1005174)
                                          1909 K Street, NW, 12th Floor
                                          Washington, DC 20006
                                          Telephone: (202) 661-2200
                                          Fax: (202) 661-2299
                                          brownjay@ballardspahr.com
                                          bowmanchad@ballardspahr.com
                                          greendana@ballardspahr.com

                                     Counsel for Defendants


Date: January 4, 2019




                                             1
         Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 4 of 11



                                PRELIMINARY STATEMENT

       This lawsuit—brought by a public official seeking $147,500,000 in damages for the

publication of a column in The New York Times commenting upon a federal election that

summarized the public record concerning that official’s controversial actions in office—is, by

the admissions of the plaintiff’s own attorney, quite deliberately a strategic legal action to punish

speech. See, e.g., GoFundMe Campaign, Support Arpaio NY Times Takedown! (Oct. 31, 2018),

https://tinyurl.com/yczl2qnr (seeking, through counsel, donations to help “TAKE DOWN THE

EVIL ‘FAKE NEWS’ NEW YORK TIMES” in this action, “filed as part of Freedom Watch’s

Leftist Media Strike Force, which seeks to hold the dishonest and unhinged ‘fake news’ left, and

other irresponsible and lawless publications, accountable to the rule of law”). As demonstrated

by defendants Michelle Cottle and The New York Times Company (together, “The Times”) in

their simultaneously-filed motion pursuant to Rule 12(b)(6), plaintiff Joseph “Joe” Arpaio’s

Complaint fails to state a claim as a matter of law and should be dismissed. Dkt. 8 (the “Rule

12(b)(6) Memo”). Pursuant to the D.C. Anti-SLAPP Act, D.C. Code § 16-5501 et seq. (“the

Act”), The Times should also be awarded its attorneys’ fees.1

       The Times recognizes that the Court previously has held that it “must follow the clear

guidance of the D.C. Circuit” and find the Act inapplicable in federal court diversity actions like

this one. Libre by Nexus v. BuzzFeed, 311 F. Supp. 3d 149, 158-61 (D.D.C. 2018) (Mehta, J.)

(quoting Deripaska v. Associated Press, 2017 WL 8896059, at *3 (D.D.C. Oct. 17, 2017)). The

Times respectfully brings this motion in order to preserve the issue for appeal. At bottom,




   1
     “SLAPP stands for ‘strategic lawsuits against public participation’ and refers to suits
‘aimed to punish or prevent the expression of opposing points of view.’” Sherrod v. Breitbart,
720 F.3d 932, 934 (D.C. Cir. 2013) (citation omitted).

                                                  1
           Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 5 of 11



Arpaio should not be allowed to evade the substantive consequences of the Act simply by filing a

SLAPP suit in this Court rather than in D.C. Superior Court.

                       BACKGROUND AND PROCEDURAL HISTORY

         For the relevant facts and procedural history of this matter, The Times respectfully directs

the Court to its Rule 12(b)(6) Memo, which is incorporated herein by reference.

                                           ARGUMENT

         The District of Columbia, like many other jurisdictions, passed an anti-SLAPP statute

intended to curtail meritless lawsuits aimed at protected First Amendment activity, like this one.

58 D.C. Reg. 741 (Jan. 19, 2011). Perhaps most importantly, the Act allows defendants in the

District to recoup attorneys’ fees incurred in defending against such lawsuits. D.C. Code

§§ 16-5502(a)-(b), 16-5504(a). Arpaio’s defamation and related claims arising from a column

published on the editorial pages of The New York Times on August 29, 2018, under the headline,

“Well, at Least Sheriff Joe Isn’t Going to Congress,” Complaint (“Compl.”), Ex. 1, implicate this

substantive protection of the Act.

I.       THE D.C. ANTI-SLAPP ACT APPLIES IN FEDERAL DIVERSITY CASES

         From the enactment of the D.C. Anti-SLAPP Act in 2011 through 2015, judges of this

district court some half-dozen times found the Act to apply in cases in which federal jurisdiction

arose out of diversity among the parties.2 That changed in 2015, when the D.C. Circuit, in Abbas

v. Foreign Policy Group, LLC, applied the Supreme Court’s conflict analysis in Shady Grove



     2
      See Farah v. Esquire Magazine, Inc., 863 F. Supp. 2d 29, 36 n.10 (D.D.C. 2012) (Collyer,
J.) (“It was certainly the intent of the D.C. Council and the effect of the law – dismissal on the
merits – to have substantive consequences.”), aff’d, 736 F.3d 528 (D.C. Cir. 2013); see also
Forras v. Rauf, 39 F. Supp. 3d 45, 51-52 (D.D.C. 2014); Abbas v. Foreign Policy Grp., LLC
(“Abbas I”), 975 F. Supp. 2d 1, 9-11 (D.D.C. 2013); Boley v. Atl. Monthly Grp., 950 F. Supp. 2d
249, 254 (D.D.C. 2013); Diwan v. EMP Glob. LLC, 841 F. Supp. 2d 246, 247 n.1 (D.D.C. 2012).

                                                  2
          Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 6 of 11



Orthopedic Associates, P.A. v. Allstate Insurance Co., 559 U.S. 393 (2010), to find the Act

inapplicable in federal court. 783 F.3d 1328, 1333-37 (D.C. Cir. 2015) (“Abbas II”).

       The D.C. Circuit, in a decision by then-Circuit Judge Kavanaugh, focused on a key aspect

of the Act that it viewed as presenting a “direct collision” between the federal rule and state

statute—the Act’s “likelihood of success standard.” 783 F.3d at 1334-35. The Abbas court read

this standard as “different from and more difficult for plaintiffs to meet than the standards

imposed by Federal Rules 12 and 56,” thus creating an “additional hurdle” for litigants, in

conflict with the Federal Rules. Id. at 1335.3 The Abbas court, however, offered an express

caveat to this holding. It recognized that “the D.C. Court of Appeals had never interpreted the

D.C. Anti-SLAPP Act’s likelihood of success standard to simply mirror the standards imposed

by Federal Rules 12 and 56.” Id. The court noted that, were the Act’s dismissal standard aligned

with the Federal Rules, the outcome of its preemption analysis might be different:

       An interesting issue could arise if a State anti-SLAPP act did in fact exactly
       mirror Federal Rules 12 and 56. Would it still be preempted under Shady Grove?
       As defendants’ argument suggests, the answer to that question could matter for
       attorney’s fees and the like. But we need not address that hypothetical here
       because, as we have explained, the D.C. Anti-SLAPP Act’s dismissal standard
       does not exactly mirror Federal Rules 12 and 56.

Id. at 1335 n.3.




   3
      Other Circuits have reached different conclusions on this issue when similarly considering
state anti-SLAPP statutes in diversity cases in light of Shady Grove. Compare Makaeff v. Trump
Univ., LLC, 736 F.3d 1180, 1182 (9th Cir. 2013) (considering California’s anti-SLAPP standard
under Shady Grove and finding no direct collision because the statute “supplements rather than
conflicts” with the Federal Rules by establishing a “separate and additional theory upon which
certain kinds of suits may be disposed before trial”), & Godin v. Schencks, 629 F.3d 79, 88-89
(1st Cir. 2010) (same, analyzing Maine statute), with Carbone v. CNN, Inc., --- F.3d ---, 2018
WL 6565917, at *2-8 (11th Cir. Dec. 13, 2018) (finding direct collision between Georgia’s anti-
SLAPP statute and the Federal Rules).

                                                 3
         Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 7 of 11



       The D.C. Court of Appeals subsequently answered that specific question as a matter of

District law. In Competitive Enterprise Institute v. Mann, the District’s high court expressly

interpreted the Act’s “likelihood of success [on the merits] standard to simply mirror” the

standards under the Federal Rules. 150 A.3d 1213, 1238 n.32 (D.C. 2016) (“Abbas recognized

that at the time, this court ‘has never interpreted the D.C. Anti-SLAPP Act’s likelihood of

success standard to simply mirror the standards imposed by’ Federal Rule 56. We do so now.”

(citation omitted)). Thus, the Times respectfully submits that, in light of Mann’s post-Abbas

clarification of D.C. law, there is no direct conflict between the Act and the Federal Rules—the

very situation that Abbas acknowledged. As interpreted by the Mann court, the Act and the

Federal Rules can now “exist side by side, . . . each controlling its own intended sphere of

coverage without conflict.” Burke v. Air Serv Int’l, Inc., 685 F.3d 1102, 1108 (D.C. Cir. 2012)

(quoting Walker v. Armco Steel Corp., 446 U.S. 740, 752 (1980)). Because the Mann

interpretation of District law post-dates Abbas, district courts properly follow Mann. See, e.g.,

Easaw v. Newport, 253 F. Supp. 3d 22, 34 (D.D.C. 2017) (“[W]hen the D.C. COA has spoken

clearly and unmistakably to the current state of D.C. law, its views must govern.”).

       The result is important because, although Mann aligns the standards for motions under

the Act with the Federal Rules, the Act still has an important substantive remedy independent of

the Rules: It allows for an award of attorneys’ fees and costs to the prevailing party. D.C. Code

§ 16-5504. As decisions in this district have recognized, “such statutory provisions are

substantive in nature.” Sherrod v. Breitbart, 843 F. Supp. 2d 83, 85 n.4 (D.D.C. 2012). Indeed,

the D.C. Circuit, like many courts, has long recognized the underlying interest protected by the

Act, given that “[c]ostly and time-consuming defamation litigation can threaten those essential

freedoms”—“freedom of speech and freedom of the press.” Kahl v. Bureau of Nat’l Affairs, Inc.,



                                                 4
          Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 8 of 11



856 F.3d 106, 109 (D.C. Cir.), cert. denied, 138 S. Ct. 366 (2017); Wash. Post Co. v. Keogh, 365

F.2d 965, 968 (D.C. Cir. 1966) (“The threat of being put to the defense of a lawsuit . . . may be

as chilling to the exercise of First Amendment freedoms as fear of the outcome of the lawsuit

itself.”). As such, this is not a situation like Shady Grove, in which an Erie decision affects no

substantive rights, because in that case the putative class plaintiffs could still assert individual

claims in state court even if the Rules foreclosed a class action. 559 U.S. at 431-32 (Stevens, J.,

concurring). Here, in contrast, unless the Act applies in diversity actions, defamation defendants

facing meritless claims can avail themselves of the Act’s speech-protective fee shifting

provisions only in D.C. Superior Court, and they lose that substantive protection entirely if a

plaintiff simply opts to bring his claim in federal court.

       The Times thus respectfully submits that Abbas no longer forecloses application of the

D.C. Anti-SLAPP Act in diversity cases. At the very least, the issue is ripe for review by the

D.C. Circuit in light of the clarification provided by Mann.

II.    THIS CASE SHOULD BE DISMISSED UNDER THE D.C. ANTI-SLAPP ACT

       Arpaio’s claims based on the column implicate the substantive protections of the Act.

Because his claims fail on their merits as a matter of law, the Times should be awarded its

reasonable attorneys’ fees and costs.

       A.      Plaintiff’s Complaint Triggers The Anti-SLAPP Act’s Protections

       The Act’s protections are triggered where tort claims “arise[] from an act in furtherance

of the right of advocacy on issues of public interest.” D.C. Code § 16-5502(b). As relevant here,

the Act defines this advocacy to include “[a]ny written or oral statement” made “[i]n a place

open to the public or a public forum in connection with an issue of public interest,” and an

“‘[i]ssue of public interest’ means an issue related to health or safety; environmental, economic,

or community well-being; the District government; a public figure; or a good, product, or service

                                                   5
         Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 9 of 11



in the market place.” Id. § 16-5501(1)(A)(ii) & (3). The “right of advocacy on issues of public

interest” also includes “[a]ny other expression or expressive conduct that involves petitioning the

government or communicating views to members of the public in connection with an issue of

public interest.” Id. § 16-5501(1)(B). Both conditions are satisfied here.

       The column published by The New York Times about a U.S. Senate primary election—

and the losing candidate’s history of brutal policing tactics—clearly represents a “written . . .

statement” made “[i]n a place open to the public or a public forum” in connection with an issue

related to “health or safety” or “economic, or community well-being.” Id. § 16-5501(1)(A)(ii)

& (3). The column was “[i]n a place open to the public or a public forum” as it was published

online, where “anyone with a working internet connection or access to one can view it.” Abbas,

975 F. Supp. 2d at 11 (citing Boley, 950 F. Supp. 2d at 255 & Farah, 863 F. Supp. 2d at 38);

accord Mann, 150 A.3d at 1227 (the Act applies “because the lawsuit is based on articles that

appeared on [defendants’] websites that concern the debate over . . . global warming”). The

column on its face concerns an issue related to “community well-being”: The national candidacy

and influence of a man who had become an “embodiment of fearmongering ethnonationalism.”

See Compl., Ex. 1 at 1. In addition, it self-evidently concerns a “public figure”—the erstwhile

elected Sheriff and once (and according to his Complaint, future) Senate candidate, Joe Arpaio.

The column thus plainly satisfies the requirements for protection under D.C. Code § 16-

5501(1)(A)(ii). Although this is sufficient, it is also the case that the column, which advocates a

view that the “bare-knuckle approach to law enforcement” publicly championed by Arpaio

throughout his career should be rejected, qualifies for protection under the Act as “expressive

conduct that involves petitioning the government or communicating views to members of the

public in connection with an issue of public interest.” D.C. Code § 16-5501(1)(B).



                                                  6
         Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 10 of 11



       B.      Arpaio’s Claims Are Not Likely To Succeed On The Merits

       Because The Times has shown that Plaintiffs’ claims “arise[] from an act in furtherance

of the right of advocacy on issues of public interest,” its special motion to dismiss should be

granted unless Arpaio can demonstrate that his claims are “likely to succeed on the merits.”

D.C. Code § 16-5502(b). Under Mann, this means that Arpaio must demonstrate that his claims

can survive a dispositive motion under the Federal Rules. 150 A.3d at 1238. As established in

the Rule 12(b)(6) Memo, which is incorporated here by reference, Arpaio fails to state a viable

claim as a matter of law because (1) he must plausibly plead facts establishing both “actual

malice” fault and the falsity of defamatory statements of fact, and, in light of the extensive public

record (and judicial rulings) concerning his conduct, he cannot do so, Rule 12(b)(6) Memo at 29-

38; and (2) any remaining statements in the column are non-actionable statements of opinion, id.

at 40-43.

                                         CONCLUSION

       For the foregoing reasons, The Times respectfully requests that its special motion to

dismiss be granted, that the Complaint be dismissed with prejudice, and that The Times be

awarded its reasonable attorneys’ fees and costs.

Dated: January 4, 2019                                Respectfully submitted,

                                                      BALLARD SPAHR LLP

                                                        /s/ Jay Ward Brown
                                                      Jay Ward Brown (D.C. Bar No. 437686)
                                                      Chad R. Bowman (D.C. Bar No. 484150)
                                                      Dana R. Green (D.C. Bar No. 1005174)
                                                      1909 K. Street, NW, 12th Floor
                                                      Washington, D.C. 20006-1157
                                                      Telephone: (202) 661-2200




                                                 7
Case 1:18-cv-02387-APM Document 9 Filed 01/04/19 Page 11 of 11



                                  Fax: (202) 661-2299
                                  brownjay@ballardspahr.com
                                  bowmanchad@ballardspahr.com
                                  greendana@ballardspahr.com

                                  Attorneys for Defendants




                              8
         Case 1:18-cv-02387-APM Document 9-1 Filed 01/04/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

-------------------------------------                   X
                                                        :
                                                        :
JOSEPH MICHAEL ARPAIO
                                                        :
                                                        :
                             Plaintiff,
                                                        : Case No. No. 1:18-cv-02387-APM
v.                                                      :
                                                        :
                                                        :
MICHELLE COTTLE, et al.                                 :
                                                        :
                             Defendants.                :
                                                        :
-------------------------------------                   X


                                    PROPOSED ORDER
       Upon consideration of the Special Motion to Dismiss Pursuant to the D.C. Anti-SLAPP

Act of Defendants Michelle Cottle and The New York Times Company, incorrectly sued as

“New York Times,” Plaintiff’s opposition thereto, and any reply briefing and oral argument

thereon, and for good cause shown, it is hereby ORDERED that the Special Motion to Dismiss

is granted and that judgment be entered for Defendants in the above-captioned action.

       SO ORDERED this ___ day of _________, 2018.




                                            ____________________________________
                                            UNITED STATES DISTRICT JUDGE
